Citation Nr: 1704156	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  12-28 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972.  He also served in the Army National Guard of Oklahoma from July 1973 to July 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In perfecting the present appeal, the Veteran filed a VA Form 9 in October 2012 and he indicated on this form that he did not wish to testify at a Board hearing.  See 38 C.F.R. § 20.200.  Thereafter, in February 2014, he underwent a VA psychiatric examination.  In June 2014, he filed a second VA Form 9 and requested to testify at a Board hearing to be held at the RO.  He asserted on this form that the examiner did not pay attention to what he was telling her.  This is the only appeal presently pending before the Board.

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  Accordingly, this case must be remanded so that the Veteran may be afforded the opportunity to attend a Travel Board hearing as requested.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the earliest available opportunity.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




